Case: 5:18-cv-02523-JRA Doc #: 1 Filed: 11/01/18 1 of 3. PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

LATRENT REDRICK, et al.                      )       CASE NO.:

       Plaintiffs                            )

v.                                           )       JUDGE

CITY OF AKRON, et al.                        )       NOTICE OF REMOVAL

       Defendants                            )

     TO THE JUDGES OF THE UNITED STATES DISTRICT COURT, NORTHERN
DISTRICT OF OHIO, EASTERN DIVISION:

1.     On September 30, 2018, Plaintiffs Latrent Redrick and Jamon Pruiett, commenced an

action in the Summit County Court of Common Pleas, Case No. CV 2018-10-4048, entitled

“Latrent Redrick, et al. v. The City of Akron, et al”. The Complaint alleges causes of action

under 42 U.S.C. §1983 for Malicious Prosecution (Fifth Claim), 42 U.S.C. §1983 for

Unconstitutional Seizure (Sixth Claim) and 42 U.S.C. §1983 for Municipal Liability (Seventh

Claim). This action is wholly of a civil nature of which this Court has original jurisdiction under

the provisions of 28 U.S.C. §1343(a)(3) and/or 1331 and is one which may be removed to this

Court pursuant to 28 U.S.C. §1441(a) as being a civil action involving a claim or claims over

which this Court has original jurisdiction and involving a claim or right arising under the

Constitution, treaties or laws of the United States, all of which more fully appears in the

Plaintiffs’ Complaint, a copy of which is attached hereto and incorporated herein by reference.

2.     The action also contains certain pendent state law claims over which this Court has

jurisdiction under 28 U.S.C. §1367 (First Claim, Second Claim, Third Claim and Fourth Claim).
Case: 5:18-cv-02523-JRA Doc #: 1 Filed: 11/01/18 2 of 3. PageID #: 2



3.     A copy of the Summons and Complaint was served on the City of Akron, John Turnure,

Utomhin Okoh, and Scott Lietke on October 4, 2018.

4.     Defendants attach as Exhibit A, copies of the Summons and Complaint served on

Defendants.

5.     All Defendants served herein consent to this Notice of Removal.

       WHEREFORE, Defendants pray that the case presently pending in the Summit County

Court of Common Pleas against them be removed to this Court and proceed herein according to

law.




                                                  Respectfully submitted,

                                                  EVE V. BELFANCE
                                                  Director of Law




                                                  /S/ John Christopher Reece
                                                  John Christopher Reece – No. 0042573
                                                  Michael J. Defibaugh – No. 0072683
                                                  Assistant Directors of Law
                                                  161 S. High Street, Suite 202
                                                  Akron, OH 44308
                                                  (330) 375-2030 FAX: (330) 375-2041
                                                  Emails: JReece@akronohio.gov
                                                          MDefibaugh@akronohio.gov
Case: 5:18-cv-02523-JRA Doc #: 1 Filed: 11/01/18 3 of 3. PageID #: 3



                                   PROOF OF SERVICE

       This is to certify that on this 1st day of November, 2018, a true copy of the foregoing

Notice of Removal was filed electronically. Notice of this filing will be sent to all parties by

operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s system.

                                    S/John Christopher Reece
                                    John Christopher Reece – No. 0042573
